Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.
Status of Claims
2.	Claims 1, 2, 4-6, 11 and 12 are currently under examination wherein claims 1 and 5 have been amended and claims 11 and 12 have been newly added in applicant’s amendment filed on May 28, 2021.
Election by Original Presentation
3.	Newly submitted claims 11 and 12 are directed to species that is independent or distinct from the species originally claimed for the following reason: the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented species (i.e. the Sn-Ag alloys), this invention has been constructively elected by original 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US Pub. 2014/0308158 A1).
	With respect claims 1, 2 and 4-6, Maekawa et al. (‘158 A1) a dispersion for a solder paste comprising one and the same ternary Sn-Ag-Cu alloy nanoparticles having a weight ratio of 97:2.7:0.3, a particle diameter of 100 nm or less and a narrow particle size distribution and a reducing dispersion medium including alcohols wherein additives including various dispersing agents and surfactants may be used in accordance with the object and the necessity, at least suggesting that dispersing agents and surfactants are not required (abstract, claims 10 and 12, paragraphs [0181]-[0191], [0210], [0220], [0225], [0228], [0231], [0232], [0069], [0162], [0168], [0170]-[0173], [0212], [0255]). Maekawa et al. (‘158 A1) does not specify the particle distribution curve and sintering initiation temperature as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of 
Response to Arguments
5.	The applicant’s arguments filed on May 28, 2021 have been fully considered but they are moot in light of the new ground of rejection above.
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

6/9/2021